SUPPLEMENTAL MEMORANDUM OF DECISION
The plaintiff has moved for a reopening of the judgment directed by memorandum filed November 30, 1949, and reargument. That motion is granted and the judgment is opened.
The reargument relates to so much of the judgment as denied arbitration of the second and third disputes referred to in the complaint.
The second dispute referred to in the complaint is the question: "Is the Company in violation of the contract in assigning work which is normally performed by employees in the bargaining unit to supervisors designated by the Company as `working supervisors'?" The plaintiff points out that such supervisors are not employees under the contract and therefore have no seniority under the contract and that, if the assignment of work to them should produce the layoff of a member of the bargaining unit who has seniority, the result would be that a man without seniority would replace a man with seniority. It claims that such a result is prohibited by article 6 relating to "lay-offs and recalls-to-work" and, in particular, § 3 of that article.
Although that contention is plausible on its face, it fails to lead to the conclusion that the question submitted is arbitrable under the contract, for two reasons. In the first place, the dispute as stated is in general terms. It is not a dispute arising out of a specific instance in which a member of the bargaining unit has actually been layed off because work has been assigned to a supervisor. As a matter of fact, upon the evidence the plaintiff has failed to prove that any such specific instance has actually arisen. On the contrary, it appears that any layoffs which may occur as concomitants of work being assigned to supervisors *Page 365 
would result primarily from shortage of work generally or other reasons not resulting from a supervisor's doing some production work. It is of course clear that article 6 of the agreement relating to layoffs can have no applicability to any question in dispute unless that question relates to layoffs. Unless and until some specific layoff can be attributed to a supervisor's taking over production work, this term of the agreement has no relevancy to the question whether it was proper under the agreement for the company to assign him that work. The question in dispute being stated in general terms and there having been no credible evidence to the effect that the practice therein questioned has or necessarily will result in any layoffs, the term of the agreement relating to layoffs can have no applicability to the dispute.
In the second place, even though it had appeared that the practice complained of had or would result in layoffs of members of the bargaining unit, there is nothing in article 6 which has any bearing upon the right of the company to pursue that practice. The contract as a whole does not purport to control the company in the exercise of its purely managerial functions. A part of those functions is the power to determine what conditions make a layoff of employees imperative. Section 3 of article 6, upon which the plaintiff relies, does not pertain in any way to the managerial functions of the company. It does not undertake to prescribe what conditions are requisite to the company's decision to layoff members of the bargaining unit. All that it purports to do is to fix the rights of seniority among the members of the unit which shall control the order in which they shall be layed off when the company decides that a layoff is necessary.
It appears from the evidence that at the present time the considerations which motivate the company in assigning work to supervisors are strictly managerial in their nature. It is not claimed that the company makes such assignments merely for the purpose of accomplishing the layoff of employees. It appears clearly that work is assigned to supervisors for reasons, exclusively, of what, in the minds of the executives of the company, is good management. It is stretching the terms of article 6 of the contract beyond all logic to claim that they apply in any way to the practice of assigning work to supervisors. Accordingly, the question of the right of the company to make such assignment of work is not related to any term of the agreement. It is, therefore not arbitrable under the contract. *Page 366 
Since the reargument of the case the plaintiff has withdrawn its prayer for a direction that the third dispute referred to in the complaint be arbitrated.
   Judgment may now enter directing the defendant to proceed, in accordance with article 12 of the agreement, to arbitrate the difference between the parties as stated in the first question set forth in exhibit B, annexed to the complaint, but denying the prayer for arbitration of the second question set forth in said exhibit.